Citation Nr: 0504931	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  93-26 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for enuresis.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The veteran had certified active military service from 
February 1945 to July 1945. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied the 
veteran's claim of entitlement to service connection for 
enuresis.  

The veteran appealed, and in November 1995, the Board 
remanded the claim for additional development.  In February 
1997, the Board denied the claim.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  In May 1999, the Court 
affirmed the Board's decision.  The veteran appealed to the 
U.S. Court of Appeals for the Federal Circuit (Court of 
Appeals), and in August 2000, the Court of Appeals remanded 
the case to the Court.  In June 2001, the Court issued an 
Order withdrawing its May 1999 decision, vacating the Board's 
February 1997 decision, and remanded the claim to the Board.  
In July 2003 and March 2004, the Board remanded the claim for 
additional development.  


FINDING OF FACT

Enuresis was noted on examination for entry into service and 
did not increase in severity during or as a result of 
service.


CONCLUSION OF LAW

Enuresis was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.306 (2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's January 1993 rating decision that the 
evidence did not show that the criteria for service 
connection for the claimed condition had been met.  That is 
the key issue in this case, and the rating decision, as well 
as the statement of the case (SOC) and three supplemental 
statements of the case (SSOC's), informed the appellant of 
the relevant criteria.  In addition, in April 2002, the RO 
sent the veteran a letter notifying him of the VCAA 
(hereinafter "VCAA notification letter").  This letter 
identified the information and evidence the RO would obtain 
and the information and evidence the veteran was responsible 
to provide.  The Board concludes that the discussions therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the RO's VCAA notification 
letter, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in VCAA notification letter, the veteran was 
informed that, provided certain criteria were met, VA would 
make reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  He was notified that it was still his 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  He was further notified, "You can 
help us with your claim by telling us about any additional 
information or evidence that you want us to try and get for 
you."  The appellant was requested to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4142) 
for all evidence that he desired VA to attempt to obtain.  He 
was further notified that he could submit this evidence on 
his own.  Additional evidence was subsequently associated 
with the claims file.  It appears that the all elements 
required for proper notice under the VCAA, to include the 
"fourth element" as set forth in Pelegrini, have been 
satisfied.  

The Board further notes that the April 2002 VCAA notification 
letter was sent to the veteran after the RO's January 1993 
decision that is the basis for this appeal.  In this case, 
however, the unfavorable RO decision that is the basis of 
this appeal was decided prior to the enactment of the VCAA.  
In such cases, there is no error in not providing notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication 
had already occurred.  Id.  Rather, the appellant is to be 
given proper subsequent VA process, and the Board is to make 
findings on  the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Id.  

In this case, the April 2002 letter was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  In addition, after the April 2002 
letter was sent, the case was readjudicated and in August 
2003 and November 2004, Supplemental Statements of the Case 
were provided to the appellant.  In summary, the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service medical, VA and non-VA treatment records.  
In this regard, the veteran has identified treatment from Dr. 
Lawrence S. Rosen (a June 1993 letter from Dr. Rosen is of 
record).  In August and October of 2004, the RO sent letters 
to Dr. Rosen in an attempt to obtain his records.  However, 
Dr. Rosen did not respond.  In October 2004, the RO sent the 
veteran a letter notifying him that Dr. Rosen's records had 
not been received.  See 38 C.F.R. § 3.159(e); see also 
November 2004 SSOC.  Although the veteran has not been 
afforded a VA examination covering the claimed disability, 
and an etiological opinion has not been obtained, the Board 
finds that the evidence, discussed infra, warrants the 
conclusion that a remand for an examination and an 
etiological opinion is not necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, the veteran's enuresis is shown to have 
preexisted his service and to have not been aggravated 
thereby, and the claims file does not currently contain 
competent evidence showing that enuresis was caused or 
aggravated by the veteran's service.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Service Connection

The veteran claims that his enuresis was aggravated as a 
result of military service.  See veteran's statement (VA Form 
21-4138), received in December 1992.

Enuresis is bed wetting.  See Smith v. West, 12 Vet. App. 
312, 313 (1999).  

Service connection may be granted for a disorder incurred or 
aggravated by active duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The Board initially notes that it is far from clear as to 
whether enuresis is a developmental condition for which 
compensation may not be given.  See generally 38 C.F.R. §§ 
303(c), 4.9 (2004).  However, for the purposes of this 
decision only, the Board has assumed that enuresis is a 
compensable disability.  

The Board will first determine whether enuresis was noted at 
the time of entry into service.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

The provisions of 38 C.F.R. § 3.304(b) provide that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provides 
that the term "noted" denotes only such conditions as are 
recorded in examination reports, and that a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inceptions.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  38 C.F.R. § 3.304(b)(1).  

Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre-
service history of his/her condition.  Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).

The veteran's service medical records include pages 3 and 4 
(only) from an entrance examination report, dated February 
1945.  Section IV of this report, titled "physical and 
mental examination" shows that the veteran's genitourinary 
system was determined to be normal, and that his 
"neurological diagnosis" was "Eneurosis history" [sic].

The Board finds that the evidence shows that enuresis was 
noted at the time of entry into service.  The Board initially 
notes that the veteran has conceded that his 


enuresis pre-existed his service, see veteran's statement (VA 
Form 21-4138), received in December 1992, and that the 
symptoms of enuresis would be readily observable to a 
layperson (i.e., the veteran).  See generally Falzone v. 
Brown, 8 Vet. App. 398, 405-406 (1995).  Furthermore, the 
veteran's entrance examination report contains the entry 
"enuresis history."  Miller.  The report indicates that 
this entry was made on examination, and that it was made as a 
"neurological diagnosis."  (emphasis added).  The Board 
further notes that its conclusion is consistent with 
subsequently dated service medical records, which clearly 
show that the veteran had enuresis prior to service.  
Specifically, these reports (discussed infra) show that the 
veteran gave a detailed description of preservice enuresis.  
Therefore, despite the use of the word "history," the Board 
finds that enuresis was "noted" at the time of entry into 
service.  Given the foregoing, the presumption of soundness 
does not attach, and need not be rebutted.  See VAOPGCPREC 3-
2003, 69 Fed. Reg. 25178 (2004).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).  In the case of wartime service, clear 
and unmistakable evidence is needed to rebut the presumption 
of aggravation when there was an increase in severity of the 
preservice condition during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 


preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

The veteran's service medical records include a "proceedings 
of disposition board" report (PODB), dated in June 1945.  
This report states, in relevant part:

Information obtained from independent 
sources and family physician confirms the 
fact that the soldier has been enuretic 
all of his life.  The soldier is the 
youngest of four children of a low income 
rural family.  His father has been ill 
for a number of years and was unable to 
work.  The soldier was coddled and babied 
by his mother, but his father used to 
punish him for wetting the bed.  However, 
his father had very little authority in 
the home.  Therefore, in addition to 
divided discipline, no effective attempt 
was made to train the soldier.  The 
soldier has been treated for his 
condition at Dispensary No. 4, but did 
not respond to treatment.  He was given 
full clearance by the Genito-Urinary 
Clinic of the Regional Station Hospital 
for any underlying organic pathology to 
account for his enuresis.  A report from 
his Commanding Officer indicated that the 
soldier's bed and bed clothing showed 
signs of enuresis almost every night in 
the week.

The PODB contains a diagnosis of enuresis, nocturnal, due to 
faulty juvenile training, and indicates that this condition 
was not incurred LOD (in the line of duty), and that it 
existed prior to service (EPTS).  It indicates that the 
veteran was physically disqualified for full military duty.  
Service medical records also contain reports of treatment 
dated in July 1945, which show that the veteran was admitted 
to a hospital for "enuresis, chronic, nocturnal due to lack 
of proper childhood 


training."  The report indicates that this condition existed 
prior to service, and that the veteran was to be discharged 
from the service due to his enuresis under AR (Army 
Regulation) 615-369.  Finally, the veteran's separation 
examination report indicates that his neurological and 
genito-urinary systems were normal.  The report notes, under 
"psychiatric diagnosis,' that he had "Enuresis, chronic 
nocturnal, due to lack of proper childhood training EPTS."  

The Board finds that the evidence does not show that the 
veteran's enuresis underwent an increase in severity during 
service.  The service medical records dated between June and 
July of 1945 all characterize the veteran's enuresis in the 
same manner, i.e., as nocturnal, chronic/"all his life," 
and due to a lack or fault of juvenile/childhood training.  
When comparing the veteran's entrance examination with 
subsequent service medical records, there is no basis to find 
that there was an increase in the severity of the veteran's 
enuresis, i.e., aggravation.  See Hensley, 5 Vet. App. at 
160.  In short, the totality of the competent evidence of 
record affirmatively establishes that no increase in the 
severity of the veteran's enuresis occurred during service.  
Finally, there is no competent evidence of record indicating 
that the veteran's enuresis was aggravated by his five months 
of service.  In this regard, a VA examination report, dated 
in February 1996 (discussed infra) shows that the examiner 
essentially stated that the veteran's urinary frequency did 
not appear to be related to his service in the military nor 
was there any specific evidence of aggravation of his current 
difficulty from his military service.  As the disability 
underwent no increase in severity during service, aggravation 
may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  Therefore, the Board finds that the veteran's pre-
existing enuresis was not aggravated by his service.  

Finally, the Board notes that the evidence does not show that 
the veteran currently has enuresis on a direct basis.  See 38 
C.F.R. § 3.303.  

The post-service medical evidence consists of VA and non-VA 
medical treatment reports dated between 1978 and 2001.  This 
evidence includes reports from Samuel J. Crawford, M.D., 
dated between 1978 and 2001, which show that the veteran 
received treatment beginning in 1978 for symptoms that 
included painful urination, 


and hematuria.  Subsequent complaints and findings included 
urinary frequency with pain, urinary urgency, urinary 
incontinence, foul odor of the urine, hypogonadism, multiple 
urinary tract infections (UTIs).  A June 1993 letter from Dr. 
Crawford states that he feels that the veteran has "chronic 
[glomular?] nephritis as a result of rheumatic fever as a 
child."  

A letter from Lawrence S. Rosen, M.D., dated in June 1993, 
shows that Dr. Rosen states that he has treated the veteran 
for abdominal pain and irritative bladder symptoms, as well 
as conditions that included urinary tract infection.  He 
noted that a January 1992 prostate biopsy was benign.  

A VA examination report, dated in February 1996, contains an 
impression of "frequency" and notes that the veteran has a 
history of mild benign prostatic hypertrophy and UTI, and 
that he was primarily currently symptomatic for frequency.  
The examiner stated that the veteran did not have 
incontinence, and that a genitourinary examination did not 
reveal any obvious GU abnormalities of the prostate or 
kidneys.  The examiner recommended a follow-up evaluation for 
ability to concentrate urine "in a somewhat controlled 
situation."  The examiner essentially stated that the 
veteran's urinary frequency did not appear to be related to 
his service in the military nor was there any specific 
evidence of aggravation of his current difficulty from his 
military service.  

A VA examination report, dated in August 1996, shows that the 
examiner stated that there was nothing in the veteran's exam 
to indicate that he has a significant problem with his 
kidneys or urinary tract.  The examiner stated that the 
veteran did not need any further medical evaluation.  

A VA "aid and attendance or housebound" examination report, 
dated in February 2001, shows that the veteran was noted to 
have increased urinary frequency and incontinence.  

In summary, the veteran's service medical records do not show 
that he was ever found to have a genitourinary disorder.  In 
fact, the PODB states that, "He was 


given full clearance by the Genito-Urinary Clinic of the 
Regional Station Hospital for any underlying organic 
pathology to account for his enuresis."  A chronic 
genitourinary disorder is therefore not shown during service.  
In addition, despite the veteran's many years of treatment 
for urinary symptoms, there is no competent evidence dated 
after Dr. Crawford's 1993 letter to show that the veteran has 
a disorder of the genitourinary system, and the Board finds 
that the more recent evidence of record is more probative of 
the veteran's current condition.  Specifically, the VA 
examination reports, dated in February and August 1996, show 
that examiners ruled out a medical cause for the veteran's 
urinary symptoms.  The Board finds that it warrants the 
conclusion that the veteran does not currently have a 
disorder of the genitourinary system.  Finally, there is no 
competent evidence to show that the veteran currently has a 
disorder that is manifested by enuresis, and which is related 
to the veteran's service.  The only competent opinion on this 
matter is found in the February 1996 VA examination report, 
in which the examiner essentially stated that the veteran's 
urinary frequency did not appear to be related to his service 
in the military.  

The Board has considered the written testimony of the 
veteran.  Although a lay person is competent to testify as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issue, and that it outweighs the lay 
statements.  Accordingly, the veteran's claim for service 
connection must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for enuresis is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


